Order entered September 12, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00637-CV

                                 SEMON BONNER, Appellant

                                               V.

                       FEDERAL HOME LOAN MORTGAGE, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-19-02290-B

                                           ORDER
          By postcard dated July 31, 2019, we directed court reporter Robin Washington to file,

within thirty days, either the reporter’s record or written verification no hearings were recorded

or appellant had not requested the record. To date, neither has been filed. Accordingly, we

ORDER Ms. Washington to file, no later than September 30, 2019, either the record or

requested verification. As the record reflects appellant filed in the trial court a statement of

inability to pay costs, any record shall be filed without payment of costs. See TEX. R. CIV. P.

145(a).

          We DIRECT the Clerk of the Court to send a copy of this order to Ms. Washington and

the parties.

                                                      /s/   KEN MOLBERG
                                                            JUSTICE